Case 2:19-cv-07934-DMG-SS Document 16 Filed 06/08/20 Page 1 of 1 Page ID #:169




                                   JI!N~~ppo
                                   ·                          consult. strategize de;iver.
                                                                                                          Powered by McClatchy
                                                                                                           Trte hews & ~)bS~.?r v,~,
                                                                                                      421 FayPttev1He Street SUite rrH
                                                                                                             iloiPigh. N( /7601




                                                  AFFIDAVIT OF PUBLICATION
  Account#                        Ad Number                            Identification                                  PO
  775815                          0004635558   Case No.: 2:19-cv-07934-DMG-SS Toufanian v. Oreffice


                                                                                                                  STATE OF NORTH CAROLINA
Attention:
                                                                                                                  COUNTY OF WAKE
TOUFANIAN
10866 WILSHIRE BLVD., SUITE 1650                                                                               Before the undersigned, a Notary Public of
                                                                                                               Johnston County, North Carolina, duly
LOS ANGELES, CA 90024
                                                                                                               commissioned and authorized to administer
                                                                                                               oaths, affirmations, etc., personally appeared
  UNITED STATES DISTRICT COURT                                                                                 BETSY WOMBLE, who being duly sworn or
 CENTRAL DISTRICT OF CALIFORNIA
          WESTERN DIVISION                                                                                     affirmed. according to law, doth depose and
 ARYA TOUFA.NJAN, an Individual.
   Plaintiff,                                                                                                  say that he or she is Accounts Receivable
       v.
 KYLE OREFFICE, on individual; GIVE                                                                            Specialist of the News & Observer Publishing
 BACK MEDIA, LLC, a Georgia limited
 liability company; and DOES 1-10,                                                                             Company, a corporation organized and doing
    Defendants.
     Case No.: 2: 19-cv-07934-DMG-SS                                                                           business under the Laws of the State of
    Assigned to the Han. Dolly M. Gee
                   Courtroom SC                                                                                North Carolina, and publishing a newspaper
 To: KYLE OREFFICE, 3202 Alston Ct.
 NE, Roswell. GA. 30075; GIVE BACK                                                                             known as The News & Observer, Wake
 MEDIA, LLC 3202 Alston Ct. NE
 Roswell, GA. 30075                                                                                            County and State aforesaid, the said
 A lawsuit has been filed against vou.
 Within 21 days after service of this sum-                                                                     newspaper in which such notice, paper,
 mons on you (not counting the daY you
 received it) - or 60 days if you are the                                                                      document, or legal advertisement was
 United States or a United States agency,
 or an officer or employee of the United                                                                       published was, at the time of each and every
 States described in Fed. R. Civ. P. 12
 (o)(2) or (3) · vou must serve on the                                                                         such publication, a newspaper meeting all of
 plaintiff on answer to the attached com-
 plaint or a motion under Rule 12 of the                                                                       the requirements and qualifications of Section
 Federal Rules of Civil Procedure. The
 answer or motion must be served on the                                                                        1-597 of the General Statutes of North
 p/alntiff or plaintiff's attorney, whose
 nome and address are:                                                                                         Carolina and was a qualified newspaper
    Lee M. Weinberg, Esq.
    Shanen R. Prout, Esq.                                                                                      within the meaning of Section 1-597 of the
    Bryon B. Bitzer, Esq.
    WEt NBERG GONSER LLP                                                                                       General Statutes of North Carolina, and that
    10866 Wilshire Blvd., Suite 1650
    Los Angeles, CA 90024                                                                                      as such he or she makes this affidavit; and is
 If you fail to resPOnd, judgment by de·
 fault will be entered against you tor the                                                                     familiar with the books, files and business of
 relief demanded in the complaint. You
 also must file your answer or motion                                                                          said corporation and by reference to the files
 with the court.
 N&O: TBD                                                                                                      of said publication the attached advertisement

                                                                                                                             4       lnsertion(s)

                                                                                                                 Published On:
                                                                                                                 May 08, 2020, May 15, 2020, May 22, 2020, May
                                                                                                                 29, 2020




                                                                                                                   BETSY WOMBLE, Accounts Receivable
                                                                                                                   Specialist




                                                                                                                   Electronic Notary RGblic
                                                                                                                   State of North Carolina
                                                                                                                   Sworn to and subscribed before me this
                                                                                                                   29th day of May, 2020

                                                                                                                   My Commission Expires: 7/10/2023


                                                                                                                                         WENDY DAWSON
                                                                                                                                           Notary Public
                                                                                                                                           N o rt h C a r o I\ 1'. "
                                                                                                                                          .h h n s to r. Co u n tv
